Title: II. George Washington to Alexander Hamilton, 3 June 1793
From: Washington, George
To: Hamilton, Alexander



Sir
June 3. 1793.

The question of admitting modifications of the debt of the US. to France having been the subject of a consultation with the heads of the departments and the Attorney general, and an unanimous opinion given thereon which involves the inclosed propositions from the French minister, you will be pleased, under the form of a report to me, to prepare what may serve as an answer, making it conformeable to the opinion already given. If however the instalments of the present year can be  made a matter of accomodation, and it be mutual, their near approach may perhaps admit it within the spirit of the opinion given.
